Title: From Thomas Jefferson to Philip I. Barziza, 21 March 1824
From: Jefferson, Thomas
To: Barziza, Philip I.


Dear Sir
Monto
Mar. 21. 24.
I am sorry to learn by your favr of the 10th that the issue of your claims on the property of your grand mother has been unfavble, and has obliged you to look for subsistence to the barren, & unpromising resources of the govmt. I have almost universally declined becoming a sollicitor  before them for appmts to office. it is embarrassing to them and to myself unspeakably unpleasant. but it will be necessary for you to specify the particular vacancy of a consulship which you would wish to fill. the govmt will scarcely undertake to seek out one for you. whenever you shall be ready to make a special request to them, I will  bear testimony in your behalf to such facts within my knolege as may be proper for their informn whereon to act. with my best wishes for your success be pleased to accept the assurance of my esteem & respectTh:J.